719 S.E.2d 621 (2011)
LABORATORY CORPORATION OF AMERICA HOLDINGS, et al
v.
CACCURO, et al.
No. 307P11-1.
Supreme Court of North Carolina.
December 8, 2011.
Michael L. Robinson, Winston-Salem, for Caccuro, Cindy.
Patricia T. Bartis, Raleigh, for Laboratory Corporation of America Holdings, et al.
William G. Miossi, for Caccuro, Cindy.
The following order has been entered on the motion filed on the 1st of August 2011 for William G. Miossi to appear Pro Hac Vice:
"Motion Allowed by order of the Court in conference, this the 8th of December 2011."